DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 09/13/2019.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 9-11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, 7, 14, 16, 18, and 20, the following limitations are indefinite:
The limitation “the body is locked to the clamping insert using at least one cam operated locking pin” is indefinite because it is unclear. Is this the same at least one cam operated locking pin that is recited in claim 1 or is this a new cam operated locking pin? For purposes of examination the Office will interpret the limitation to read as “the body is locked to the clamping insert using the at 
The limitation “the at least one cam operated locking pin traverses thru the body in a close tolerance hole” is indefinite because the term “close tolerance” is unclear. What does close tolerance mean? There is no definition as to what close tolerance means, if it means +/- 0.00001 inches or +/- 1 mm. How does one of ordinary skill in the art know where infringement begins and ends?
The limitation “said at least one cam engaging the cam lock lip of the clamping insert …” is indefinite because the term “said at least one cam” lacks antecedent basis in the claims. Do you mean a new structure called a cam or do you means the cam operated locking pin? Where in claims 1 or 2 is a cam recited to have “said” cam be referenced? For purposes of examination the Office will interpret the limitation to read as “[[said]]an at least one cam engaging the cam lock lip of the clamping insert …”.
	Claim 9 is rejected as being dependent on claim 3, claim 10 is rejected as being dependent on claim 5, claim 11 is rejected as being dependent on claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ho (U.S. Patent Application Publication No. 2003/0197319), hereinafter referred to as Ho.
	Regarding claim 1, Ho discloses an apparatus for securely holding a workpiece in a machine tool comprising: 
	a body (Ho, figure 8, item 21a); 
	a clamping insert (Ho, figure 8, item 30a); 
	at least one cam operated locking pin (Ho, figure 8, item 50a); and 
	a fastener (Ho, figure 8, item 60a).
	The recitation “cam operated" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Ho, figure 8, item 50a is capable of being cam operated.
	Regarding claim 2, Ho further discloses the apparatus of claim 1 wherein the fastener comprises at least one hold-down bolt and a nut (Ho, figure 8, item 60a is a threaded fastener and 70a is a nut that is threaded onto item 60a).
	Regarding claim 3, Ho further discloses the apparatus of claim 2 wherein: 
	the clamping insert includes an integral cam lock lip (Ho, figure 8, item 31a) fastened to the machine tool with the at least one hold-down bolt and the nut (Ho, figure 8, items 60a and 70a); 
	the body is locked to the clamping insert using the at least one cam operated locking pin  (Ho, figure 8, item 50a); 
(Ho, figure 8, item 22a), and at least one cam (Ho, figure 8, item 10a) engaging the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (Ho, figure 8, when item 50a is rotated that engages item 12a and the clamping insert engages item 10a).
	Regarding claim 19, Ho further discloses a method of securely holding a workpiece in a machine tool comprising: providing the apparatus of claim 1, the clamping insert further including an integral cam lock lip (Ho, figure 8, item 31a); fastening the clamping insert to the machine tool with the fastener and the integral cam lock lip (Ho, figure 10, showing item 60 is fastened along with item 31a).
	Regarding claim 20, Ho further discloses the method of claim 19 further comprising: locking the body to the clamping insert using at least one cam operated locking pin (Ho, figure 10, showing item 50); allowing the at least one cam operated locking pin to traverse thru the body in a hole (Ho, figure 9, showing item 50 traverses through item 22a); and engaging, with the at least one cam (Ho, figure 9, showing item 50 engaging with item 10), the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (Ho, figure 9, showing that item 50 is rotated and engages item 31a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Publication No 2003/0197319) in view of Wikipedia Screws (https://en.wikipedia.org/wiki/Screw), hereinafter referred to as Ho and Wikipedia, respectively.
	Regarding claims 4-5, Ho discloses the fastener is a screw (Ho, figure 8, item 60a threaded fastener which is a type of screw) (claim 4) and the clamping insert includes an integral cam lock lip (Ho, figure 8, item 31a) (claim 5) fastened to the machine tool with the at least one hold-down bolt and the nut (Ho, figure 8, items 60a and 70a) (claim 5); 
	the body is locked to the clamping insert using the at least one cam operated locking pin  (Ho, figure 8, item 50a) (claim 5); 
	the at least one cam operated locking pin traverses thru the body in a hole (Ho, figure 8, item 22a) (claim 5), and at least one cam (Ho, figure 8, item 10a) (claim 5) engaging the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (Ho, figure 8, when item 50a is rotated that engages item 12a and the clamping insert engages item 10a) (claim 5).
	Ho does not explicitly disclose wherein the fastener is a wood screw.
	Wikipedia teaches a variety of fastening screws (Wikipedia, page 1, an assortment of screws in the first figure), all having threads including wood screws (Wikipedia, page 3, paragraph 1, teaching wood screws have external threads) where the function of the threads is to hold the workpiece in place (Wikipedia, page 3, paragraph 1), and wherein there is no universally accepted distinction between a screw and a bolt (Wikipedia, page 2, paragraph 4).
Per MPEP 2143(I)(A), to include the wood screw as taught by Wikipedia in the system of Ho, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of 
	Regarding claims 6-7, Ho discloses the fastener is a screw (Ho, figure 8, item 60a being a threaded fastener which is a type of screw) (claim 6) and the clamping insert includes an integral cam lock lip (Ho, figure 8, item 31a) (claim 7) fastened to the machine tool with the at least one hold-down bolt and the nut (Ho, figure 8, items 60a and 70a) (claim 7); 
	the body is locked to the clamping insert using the at least one cam operated locking pin  (Ho, figure 8, item 50a) (claim 7); 
	the at least one cam operated locking pin traverses thru the body in a hole (Ho, figure 8, item 22a) (claim 7), and at least one cam (Ho, figure 8, item 10a) (claim 7) engaging the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (Ho, figure 8, when item 50a is rotated that engages item 12a and the clamping insert engages item 10a) (claim 7).
	Ho does not explicitly disclose wherein the fastener is a sheet metal screw.
	Wikipedia teaches a variety of fastening screws (Wikipedia, page 1, an assortment of screws in the first figure), all having threads including sheet metal screws (Wikipedia, page 3, paragraph 2, teaching sheet metal screws have external threads and there is no substantial difference between a sheet metal screw and a bolt) where the function of the threads is to hold (Wikipedia, page 3, paragraph 2), and wherein there is no universally accepted distinction between a screw and a bolt (Wikipedia, page 2, paragraph 4).
Per MPEP 2143(I)(A), to include the sheet metal screw as taught by Wikipedia in the system of Ho, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sheet metal screw as taught by Wikipedia in the system of Ho because the claimed invention is merely a combination of old elements, the elements being a sheet metal screw for the bolt item 60a. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of a sheet metal screw being used to secure item 70a to the body.
	Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Publication No 2003/0197319) in view of Engibarov (U.S. Patent No. 6,126,158), hereinafter referred to as Ho and Engibarov, respectively.
	Regarding claim 8, Ho discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein a finish of the body is selected from the group consisting of: natural, anodized, lacquered, painted, blasted, and stained.
	Engibarov teaches a soft jaw (Engibarov, figure 1, item 16) made from machined material with a natural finish (Engibarov, column 1, lines 50-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho with the teachings of Engibarov to incorporate the 
	Regarding claim 12, Ho discloses the elements of the claimed invention as stated above in claim 1, the apparatus of claim 1, and the apparatus is connected to a mounting surface (Ho, see annotated figure 10, item 70 connects to item A and to item 60a), but does not explicitly disclose a wall including horizontally spaced rails, said horizontally spaced rails being used to attach to the apparatus.
	Enibarov teaches a soft jaw for using with a vise (Enibarov, figure 1, item 16) used with a wall (Enibarov, figure 1, item 10) and horizontally spaced rail (Enibarov, figure 1, item 12) where the apparatus is inserted into the rail (Enibarov, figure 1, item 16 is inserted into item 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ho with the teachings of Engibarov to incorporate a table with a plurality of rails for use with the apparatus because the multiple rails allows the apparatus to be placed in different areas of the table without the need for complex connections (Engibarov, column 1, lines 44-47, summarized).

    PNG
    media_image1.png
    565
    863
    media_image1.png
    Greyscale

	Regarding claim 13, Ho as modified further discloses the system of claim 12 wherein the fastener comprises at least one hold-down bolt and a nut (Ho, figure 8, items 60a and 70a).
	Regarding claim 14, Ho as modified further discloses the system of claim 13 wherein: 
	the clamping insert includes an integral cam lock lip (Ho, figure 8, item 31a) fastened to the machine tool with the at least one hold-down bolt and the nut (Ho, figure 8, items 60a and 70a); 
	the body is locked to the clamping insert using the at least one cam operated locking pin  (Ho, figure 8, item 50a); 
	the at least one cam operated locking pin traverses thru the body in a hole (Ho, figure 8, item 22a), and at least one cam (Ho, figure 8, item 10a) engaging the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one (Ho, figure 8, when item 50a is rotated that engages item 12a and the clamping insert engages item 10a).
	Claims 10-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Patent Application Publication No 2003/0197319) in view of Wikipedia Screws (https://en.wikipedia.org/wiki/Screw), and in further view of Engibarov (U.S. Patent No. 6,126,158), hereinafter referred to as Ho, Wikipedia, and Engibarov, respectively.
	Regarding claims 10-11, Ho as modified discloses the elements of the claimed invention as stated above in claims 5 and 7, respectively, but does not explicitly disclose wherein a finish of the body is selected from the group consisting of: natural, anodized, lacquered, painted, blasted, and stained.
	Engibarov teaches a soft jaw (Engibarov, figure 1, item 16) made from machined material with a natural finish (Engibarov, column 1, lines 50-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ho with the teachings of Engibarov to incorporate the material that is easily machinable with natural finish to the apparatus of Ho because the material allows for the apparatus to be adapted and easily machined (Engibarov, column 1, lines 50-52).
	Regarding claim 15-16, Ho as modified discloses the fastener is a screw (Ho, figure 8, item 60a being a threaded fastener which is a type of screw) (claim 15) and the clamping insert includes an integral cam lock lip (Ho, figure 8, item 31a) (claim 16) fastened to the machine tool with the at least one hold-down bolt and the nut (Ho, figure 8, items 60a and 70a) (claim 16); 
	the body is locked to the clamping insert using the at least one cam operated locking pin  (Ho, figure 8, item 50a) (claim 16); 
(Ho, figure 8, item 22a) (claim 16), and at least one cam (Ho, figure 8, item 10a) (claim 16) engaging the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (Ho, figure 8, when item 50a is rotated that engages item 12a and the clamping insert engages item 10a) (claim 16).
	Ho does not explicitly disclose wherein the fastener is a wood screw.
	Wikipedia teaches a variety of fastening screws (Wikipedia, page 1, an assortment of screws in the first figure), all having threads including wood screws (Wikipedia, page 3, paragraph 1, teaching wood screws have external threads) where the function of the threads is to hold the workpiece in place (Wikipedia, page 3, paragraph 1), and wherein there is no universally accepted distinction between a screw and a bolt (Wikipedia, page 2, paragraph 4).
	Per MPEP 2143(I)(A), to include the wood screw as taught by Wikipedia in the system of Ho, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wood screw as taught by Wikipedia in the system of Ho because the claimed invention is merely a combination of old elements, the elements being a wood screw for the bolt item 60a. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of a wood screw being used to secure item 70a to the body.
	Regarding claims 17-18, Ho as modified discloses the elements of the claimed invention as stated above in claim 12, and further discloses the fastener is a screw (Ho, figure 8, item 60a being a bolt which is a type of screw) (claim 17) and the clamping insert includes an integral cam lock lip (Ho, figure 8, item 31a) (claim 18) fastened to the machine tool with the at least one hold-down bolt and the nut (Ho, figure 8, items 60a and 70a) (claim 18); 
	the body is locked to the clamping insert using the at least one cam operated locking pin  (Ho, figure 8, item 50a) (claim 18); 
	the at least one cam operated locking pin traverses thru the body in a hole (Ho, figure 8, item 22a) (claim 18), and at least one cam (Ho, figure 8, item 10a) (claim 18) engaging the cam lock lip of the clamping insert when the at least one cam operated locking pin is rotated until the at least one cam operated locking pin stops (Ho, figure 8, when item 50a is rotated that engages item 12a and the clamping insert engages item 10a) (claim 18	).
	Ho does not explicitly disclose wherein the fastener is a sheet metal screw.
	Wikipedia teaches a variety of fastening screws (Wikipedia, page 1, an assortment of screws in the first figure), all having threads including sheet metal screws (Wikipedia, page 3, paragraph 1, teaching sheet metal screws have external threads) where the function of the threads is to hold the workpiece in place (Wikipedia, page 3, paragraph 2), and wherein there is no universally accepted distinction between a screw and a threaded fastener or bolt (Wikipedia, page 2, paragraph 4).
	Per MPEP 2143(I)(A), to include the sheet metal screw as taught by Wikipedia in the system of Ho, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sheet metal screw as taught by Wikipedia in the system of Ho because the claimed invention is merely a combination of old elements, the elements being a sheet metal .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cardon-Dubois (U.S. Patent No. 9,266,222) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Dornfeld (U.S. Patent No. 4,804,171) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin. Chen (U.S. Patent No. 9,895,792) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Tsui et al (U.S. Patent No. 10,239,190) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Calhoun et al (U.S. Patent Application Publication No. 2010/0181714) teaches a clamping insert. Dornfeld (U.S. Patent No. 6,126,159) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Taylor et al (U.S. Patent No. 10,603,750) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Taylor et al (U.S. Patent No. 9,381,621) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Troxler (U.S. Patent Application Publication No. 2007/0063405) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener. Phillips et al (U.S. Patent No. 10,808,881) teaches an apparatus with a body; a clamping insert; at least one cam operated locking pin; and a fastener.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw